Dostbb, C. J.
I concur in the reversal of this case because of the apparent negligence of the defendant in error, and the failure of the Court to instruct thereon as requested by the plaintiff in error ; but I dissent from the view of the majority of the Court, that knowledge of the defect causing the injury in question is not imputable, under the evidence, to the plaintiff in error. A railroad company is presumed to have knowledge of a defect in its machinery, or a dangerous condition of its track, existing under such circumstances as to give it reasonable opportunity to learn of the same. . What that length of time may be, depends upon the circumstances of each particular case. In this case the injury was caused, proximately or otherwise, by some defective condition of the track in the Company’s switch-yards, of such a character, and existing for such length of time, as to have been known to the Company, or ascertainable by it in the exercise of the duties it owed to its employes. The testimony of ■Mr. Williams, the engineer in charge of the engine from the pilot of which the defendant in error was thrown, is, that he felt in his station in the' cab a jar, as of running over a rough place, seem*727ingly like a low joint. In immediate concurrence with such jar the defendant in error fell from his position. No witness pretends to account for such jar upon any other theory than a bad place in the track, and the jury found that the defendant in error was thrown from his position by the running of the engine over a rough place in the track. Had such place been out on the main line, observable only by section men with several miles of road under their charge, and a consequent lack of opportunity and time to discover and repair'it, knowledge of the same could not, perhaps, be imputable to the Company, unless its existence had been known for some time ; but the defect in question was in the Company’s yards at a division point, where scores of its employes, some of them managers of its interests in such respect — its vice-principals, such as superintendents, road-masters, track-inspectors, and section foremen — were passing over its grounds all hours of the day, and to some extent during the night. A defect in the track at such place, serious enough to have caused or contributed to the injury in question, could have been known to some of them had they been diligent in the performance ovf their duties. The only answer that can be made to this proposition is, that such defect may have been of such recent origin and short existence as not to have been brought home to the knowledge of the managing employes. I deny it. A rough place in the track caused by a defective tie, a low or springing joint, a warped or worn rail, cannot, in reason, come into such ill condition in a moment, in an hour, nor in a day, but must grow gradually into such condition. Some stress was laid in argument upon the fact that railroad companies, in the commendable practice of economy, put their defective *728rails and ties into their switch-tracks, so as to preserve the better ones for service at other points where most required. Such may be admitted, and no fault be found; but that does not relieve such companies from the obligation to use such rails and ties, and maintain their tracks in such repair, as will respond to the demands of the service, less onerous, though they be, than the requirements of other parts of the line. The defect in question must, in the nature of things, have existed for such a length of time, and so plainly in the sight of the Company’s managing agents, as to charge it with knowledge of its existence.
Little importance should be attached, I think, to the fact that, upon examination of the place where the accident occurred, evidences of only a slight defect in the track were discovered. This examination was many hours after the occurrence, and after ample time to repair the defect had elapsed. A motive upon the part of the responsible parties to obscure the defect existed, and the fact that no defect of consequence was discovered, furnishes ground to suspect that it had been repaired.
As an abstract proposition of law, the first syllabus of the opinion of the Court is correct; but I believe its application to the facts of this case is unwarranted.